DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-29 are allowed, and claims 2 and 3 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for Data Center cooling system, does not disclose, teach or suggest, following subject matter in claims:  
a cooling spine comprising a plurality of sections and configured to cool one or more data halls on a level of the data center, wherein each  section of the plurality of sections of the cooling spine comprises: 
a riser module comprising riser piping configured to fluidically couple to at least one of a liquid cooling system or a riser module of a vertically adjacent cooling spine; 
a manifold module comprising manifold piping fluidically coupled to the riser piping and configured to fluidically couple to a manifold module of an adjacent section of the cooling spine; 
an array of cooling units positioned toward a data hall of the one or more data halls and defining a wall of a service aisle; 
wherein the array of cooling units comprises: 
a heat exchanger assembly fluidically coupled to the manifold piping, the heat exchanger assembly configured to cool return air from an enclosed hot aisle adjacent a row of cabinets to the service aisle to generate supply air, and 
a circulation assembly configured to discharge the supply air from the service aisle to a cold aisle adjacent the row of cabinets; and 
a filtration system configured to filter at least a portion of the supply air from the service aisle.

Prior arts, Carlson, Imanwalle, Jochim and Ross disclose related structural elements for Data Center cooling system, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835